Case 1:21-cr-00093-DCJ-JPM Document 15 Filed 06/09/21 Page 1 of 3 PageID #: 26




                     UNITED STATES DISTRICT COURT

                    WESTERN DISTRICT OF LOUISIANA

                           ALEXANDRIA DIVISION



UNITED STATES OF AMERICA            * CRIMINAL NO. 1:21-CR-00093-01
                                    *
VERSUS                              * JUDGE JOSEPH
                                    * MAGISTRATE JUDGE PEREZ-MONTES
WILLIAM PATRICK POWER               *



           MOTION TO UNSEAL AS TO WILLIAM PATRICK POWER

      NOW INTO COURT, comes the United States of America, by and

through the undersigned Assistant United States Attorney, and respectfully

represents as follows:

                                        1.

      On April 22, 2021, an Indictment was returned by the federal grand

jury charging the defendant, WILLIAM PATRICK POWER, and co-defendant

HANNAH CLAIR POWER, a/k/a HANNA CLAIR LUCE, with violation of

Title 18, United States Code, Sections 641 and 2 [Public Money, Property, or

Records] and a Forfeiture Allegation.

                                        2.

      At the time of the grand jury returns, the United States requested that

the indictment be placed under seal until the arrest of the defendants.


                                  Page 1 of 3
Case 1:21-cr-00093-DCJ-JPM Document 15 Filed 06/09/21 Page 2 of 3 PageID #: 27




                                         3.

        Defendant WILLIAM PATRICK POWER appeared for his initial

appearance and arraignment on Tuesday, June 8, 2021, and entered a plea of

not guilty to the charge(s).

                                         4.

        Defendant, HANNAH CLAIR POWER, a/k/a HANNAH CLAIR LUCE,

has not been apprehended on these charges as of this date.

                                         5.

        In light of the defendant’s appearance on said charges, the United

States wishes to unseal the Indictment as to WILLIAM PATRICK POWER

only.

        WHEREFORE, the United States moves this Honorable Court to issue

an Order unsealing the Indictment as to WILLIAM PATRICK POWER only.

                                      Respectfully submitted,

                                      ALEXANDER C. VAN HOOK
                                      Acting United States Attorney

                                           /s/ Daniel J. McCoy
                               By:
                                      DANIEL J. McCOY, LA Bar ID # 29334
                                      Assistant United States Attorney
                                      800 Lafayette Street, Suite 2200
                                      Lafayette, LA 70501-6832
                                      Telephone: (337) 262-6618




                                     Page 2 of 3
Case 1:21-cr-00093-DCJ-JPM Document 15 Filed 06/09/21 Page 3 of 3 PageID #: 28




                      UNITED STATES DISTRICT COURT

                     WESTERN DISTRICT OF LOUISIANA

                           ALEXANDRIA DIVISION



UNITED STATES OF AMERICA             * CRIMINAL NO. 1:21-CR-00093-01
                                     *
VERSUS                               * JUDGE JOSEPH
                                     * MAGISTRATE JUDGE PEREZ-MONTES
WILLIAM PATRICK POWER                *


                              CERTIFICATE

      I hereby certify that on June 9, 2021, a copy of the Government=s Motion to
Unseal as to WILLIAM PATRICK POWER was filed electronically with the Clerk of
Court using the CM/ECF system. Notice of this filing will be sent to Mr. James L.
Klock by electronic mail.

                                     ALEXANDER C. VAN HOOK
                                     Acting United States Attorney


                                        /s/ Daniel J. McCoy
                                     DANIEL J. McCOY, Bar ID # 29334
                                     Assistant United States Attorney
                                     800 Lafayette Street, Suite 2200
                                     Lafayette, LA 70501-6832
                                     Telephone: (337) 262-6618




                                   Page 3 of 3
